Citation Nr: 9911448	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  94-00 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable disability rating for 
irritable bowel syndrome, on appeal from the initial grant of 
service connection.

2.  Entitlement to a compensable disability rating for 
fibroids of the uterus, on appeal from the initial grant of 
service connection.

3.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD), on appeal 
from the initial grant of service connection.

4.  Entitlement to service connection for hiatal hernia.

5.  Entitlement to service connection for chronic urinary 
tract infections.

6.  Entitlement to vocational rehabilitation benefits under 
the provisions of 38 U.S.C. Chapter 31.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had unverified active military service from July 
1989 to May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, granted 
service connection for irritable bowel syndrome and fibroids 
of the uterus, with assignment of a zero percent 
(noncompensable) disability rating for each condition.  The 
veteran has since moved to the jurisdiction of the RO in 
Atlanta, Georgia.

The October 1993 rating decision also denied service 
connection for borderline personality disorder, fibrocystic 
breast disease, and anemia.  The veteran indicated at her 
hearing in February 1995 that she wished to withdraw these 
issues from her appeal.  An appeal may be withdrawn in 
writing at any time before the Board renders a decision.  See 
38 C.F.R. § 20.204 (1998).  The veteran's withdrawal of these 
issues from appeal was reduced to writing when the hearing 
was transcribed.  Cf. Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(hearing testimony before the RO, when reduced to writing, 
can constitute a notice of disagreement).  Once the veteran 
withdrew these issues from her appeal, there remained no 
allegations of errors of fact or law for appellate 
consideration, and these issues are, therefore, not before 
the Board.

Entitlement to compensable disability ratings for irritable 
bowel syndrome and fibroids of the uterus were the only 
issues certified to the Board on appeal.  For the following 
reasons, the Board concludes that the additional issues of 
entitlement to a disability rating in excess of 50 percent 
for PTSD, entitlement to service connection for hiatal hernia 
and chronic urinary tract infections, and entitlement to 
vocational rehabilitation benefits are also before the Board.

First, the October 1993 rating decision also granted service 
connection for PTSD with assignment of a 10 percent 
disability rating.  The veteran perfected her appeal as to 
this issue.  However, a May 1995 rating decision increased 
the disability rating for the veteran's PTSD to 50 percent.  
It was noted in the rating decision, as well as the 
supplemental statement of the case of May 1995, that the 
veteran had testified that her PTSD was 50 percent disabling 
or higher; the RO therefore concluded that assignment of a 50 
percent disability rating was considered a full grant of the 
benefit sought on appeal.  However, this was not a full grant 
of the benefit sought on appeal because a higher disability 
rating is available under Diagnostic Code 9411.  On a claim 
for an original or an increased rating, the claimant is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and such a claim remains in appellate 
status where a subsequent rating decision awarded a higher 
rating, but less than the maximum available benefit.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Therefore, this issue 
remains before the Board. 

Second, the October 1993 rating decision also denied service 
connection for hiatal hernia and chronic urinary tract 
infections.  Also, in January 1994, the veteran was denied 
Chapter 31 benefits.  For the reasons discussed below, the 
Board finds that the veteran has filed a notice of 
disagreement with these denials, thereby initiating an 
appeal.  Therefore, the issues on appeal have been 
recharacterized as shown above.  These issues are the 
subjects of the REMAND herein.


FINDINGS OF FACT

1.  The veteran's claims for increased ratings for irritable 
bowel syndrome, fibroids of the uterus, and PTSD are 
plausible, and the RO has obtained sufficient evidence for 
correct disposition of these claims.

2.  Since the veteran's separation from service, her 
irritable bowel syndrome has been manifested by subjective 
complaints of infrequent episodes of diarrhea, gas, and 
abdominal pain.

3.  Since the veteran's separation from service, her fibroids 
of the uterus have been manifested by subjective complaints 
of abdominal pain and heavy menstrual bleeding, which do not 
require continuous treatment.

4.  Since the veteran's separation from service, her PTSD has 
been manifested by social isolation, intrusive thoughts, 
sleep impairment, crying spells, nightmares, intermittent 
suicidal ideations, dissociative episodes, panic attacks, 
intermittent paranoia, decreased energy, poor tolerance for 
stress, anxiety, depression, impaired affect, difficulty 
going into crowded places, hypervigilence, decreased 
interest, and inability to retain employment.


CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claims for increased 
disability ratings for irritable bowel syndrome, fibroids of 
the uterus, and PTSD, and VA has satisfied its duty to assist 
her in development of these claims.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103 (1998).

2.  The criteria for a compensable disability rating for 
irritable bowel syndrome have not been met since the grant of 
service connection.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, and 4.114, 
Diagnostic Codes 7319 and 7323 (1998).

3.  The criteria for a compensable disability rating for 
fibroids of the uterus have not been met since the grant of 
service connection.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, and 4.116, 
Diagnostic Codes 7613 and 7622 (1998).

4.  The criteria for a disability rating of 100 percent for 
PTSD have been met since the grant of service connection.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 
4.126, and 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Shortly after the veteran's discharge from service, she filed 
claims for service connection for irritable bowel 
syndrome/colitis, fibroids of the uterus, and PTSD.  With 
respect to her irritable bowel syndrome, her service medical 
records showed that she complained of mucosa, bloody stool in 
1990.  The initial diagnosis was probable colitis, 
questionable ulcerative colitis.  Flexible sigmoidoscopy in 
February 1990 showed upper rectal ulcers, and the biopsy 
indicated minimal non-specific chronic inflammation.  A full 
colonoscopy was conducted in March 1990, with a diagnosis of 
mild proctitis with edema and punctate ulcerations 
(pinpoint).  The rectal biopsy showed patchy nonspecific 
chronic inflammation and lacked typical findings of chronic 
ulcerative colitis.  The histological changes, while 
nonspecific, suggested differential diagnoses of acute 
limited colitis, Crohn's disease, and localized 
proctosigmoiditis.  The veteran was hospitalized in June 1992 
for complaints of abdominal pain, and a diagnosis of 
irritable bowel syndrome was rendered.

With respect to fibroids of the uterus, the veteran's service 
medical records showed that she complained of pelvic pain in 
1991.  A pelvic sonogram showed the uterus was slightly 
enlarged and of irregular contour.  Within the uterine walls, 
there were multiple leiomyomata.  Subsequent gynecological 
examinations noted a history of fibroids, but were otherwise 
normal.

With respect to PTSD, the veteran's service medical records 
showed that she was discharged from service due to this 
condition, which developed in 1992.  She began having 
flashbacks in 1992 regarding childhood sexual assault and 
rapes that had occurred prior to service.  Her psychiatric 
symptoms upon discharge from service included recurrent and 
intrusive thoughts, recurrent dreams, avoidance of stimuli, 
psychogenic amnesia, feelings of detachment, difficulty 
sleeping, outbursts of anger, and difficulty concentrating.

The veteran underwent VA examinations in August 1993.  On the 
gastrointestinal examination, she indicated that she had 
never taken significant medication for her irritable bowel 
syndrome.  Her only symptoms were occasional diarrhea and 
gas, particularly when she got nervous.  She had had no 
weight loss, gastrointestinal bleeding, hematemesis, or 
melena.  Examination showed normal bowel sounds.  

The gynecological examination showed that the veteran's 
uterus was retracted with a questionable small fibroid.  The 
pelvic examination showed no significant clinical findings.

On the psychiatric examination, the veteran stated that she 
had not had any panic attacks since her discharge from 
service.  She had been feeling nervous, anxious, irritable, 
and depressed.  She denied any suicidal ideations and 
auditory or visual hallucinations.  It took her about 15 
minutes to fall asleep, and then she slept for two hours.  
She woke up secondary to dreaming about someone trying to 
hurt her or her family.  She then had difficulty returning to 
sleep.  Her appetite was variable.  She had spontaneous 
crying spells.  She indicated that she has always had 
problems with mood swings.  She will be depressed for days or 
weeks, then normal for 10 days or so.  The veteran was 
setting up her new home and busy doing the shopping, cooking, 
driving, and paying bills.  She had been married to her 
second husband for approximately one year and was living with 
him and three children.  

The veteran was casually dressed and groomed.  Her affect was 
appropriate, and her mood was slightly depressed.  There were 
no disturbances of posture, gait, or speech.  She was alert 
and oriented.  Memory was within normal limits.  Her thoughts 
were concrete and logical, with no suicidal or homicidal 
ideations or persecutory thoughts.  There were no auditory or 
visual hallucinations.  She had some insight into her 
problems, and her judgment was fair.  The diagnosis was 
dysthymic disorder and panic disorder by history.  The 
examiner indicated that the veteran had moderate impairment 
of her psychological, social, and vocational adaptability.

An October 1993 rating decision, inter alia, granted service 
connection for irritable bowel syndrome and fibroids of the 
uterus, with assignment of zero percent disability ratings, 
and granted service connection for PTSD, with assignment of a 
10 percent disability rating.  The RO subsequently obtained 
the veteran's VA outpatient treatment records covering the 
period August 1993 to January 1994.  These records showed no 
treatment for irritable bowel syndrome or fibroids of the 
uterus.  The veteran was receiving treatment at the Mental 
Hygiene Clinic approximately every two months.  Her 
complaints included depression, increased anxiety attacks, 
and insomnia.  The mental status examinations showed no 
significant findings.

In October 1994, the veteran submitted VA outpatient records 
covering the period August 1993 to August 1994 and medical 
records from Carol Bloomquist, M.D., covering the period 
August 1993 to July 1994.  The VA records showed no treatment 
for irritable bowel syndrome and no new psychiatric 
treatment.  A gynecological examination in June 1994 showed 
the ovaries were normal.  The corpus of the uterus was 
retroverted and retroflexed and was the size of a positive 
eight-week pregnancy.

Dr. Bloomquist's records regarded psychiatric treatment.  It 
was noted that the veteran was a registered OB/GYN nurse, but 
she had not worked since service.  Her complaints remained 
consistent with those discussed above (i.e., depression, 
insomnia, anxiety).  She reported that she was healthy, and 
the only medication she was taking was Pepcid for a stomach 
condition.  Positive findings included depressed mood and 
poor concentration.  Dr. Bloomquist noted in November 1993 
that she did not see the veteran as incapable of working, but 
would like her to start working part-time.  The veteran was 
provided psychiatric medication(s).  She was also undergoing 
individual and couples therapy.  In March 1994, it was noted 
that she had started working full time and was doing well.

In February 1995, the veteran had a personal hearing at the 
RO.  She stated that the VA gynecological examination was 
inadequate, especially when contrasted with the June 1994 
record showing a fibroid the size of a woman who is two-
months pregnant.  She stated that her menstrual cycles were 
very heavy and long, but her cycles were regular.  Her cycles 
lasted from 7-10 days.  She had pain during her menstrual 
cycles and during intercourse.  She was not being treated for 
the uterine fibroid, unless she had excessive bleeding.  The 
only option was surgery, which she did not want to do at this 
time.  The only medication that could be provided would stop 
her menstrual cycles, but would not eliminate the fibroids.  

With respect to her irritable bowel syndrome, the veteran 
testified that she had bad stomach cramps, gas, and diarrhea.  
The frequency of these symptoms depended on her stress level.  
The symptoms basically occurred once every 2-3 months and 
lasted either through the night or the morning.  The pain 
would be gone by noon, but she would be exhausted from the 
pain and diarrhea.  She just treated her symptoms at home 
with medication such as Mylanta.  She was supposed to be on a 
particular diet, which controlled her symptoms.  She stated 
that although she did not have to deal with this condition 
every day, she did have to watch what she ate or she would be 
sick.  

The veteran testified that she was working full-time as a 
nurse, but she was only answering phones and not doing a 
"regular nursing job."  She had difficulty dealing with 
people.  She did not think she would be able to retain her 
job much longer because of her difficulty dealing with 
people.  She took things personally and reacted to things 
that people would say, thereby causing arguments.  She had 
had 7 to 8 jobs since her discharge from service.  She stated 
that she did not have a social life.  She had no social 
contact with anyone other than her husband, and she was 
afraid to leave the house.  She slept 4-5 hours per night.  
She was taking antidepressants and mood medications.  She got 
irritable in crowded situations.  She had difficulty 
performing daily activities such as housework and taking care 
of her children; she had no motivation.  She stated that in 
some ways her psychiatric condition had improved since her 
discharge from service.  For example, she did not have 
continuous anxiety attacks.  She stated that she felt 
severely disabled by her psychiatric disorder, but not 
totally disabled.  She indicated that she had been 
hospitalized in May 1994 at the University Behavioral Center. 

At her hearing and soon thereafter, the veteran submitted 
additional evidence in support of her claims.  A 
psychological evaluation conducted by Dr. Bloomquist in May 
1994 indicated that the veteran had feelings of depression 
and anger, marital difficulty, difficulty relating to her 
children, long-standing feelings of worthlessness, 
dependency, and suicidal thoughts.  The veteran stated that 
she put on facades for people, but she never really felt 
good.  She described herself as having a short temper.  She 
reported a history of anxiety attacks consisting of 
psychomotor agitation, pressure in her chest, loss of breath, 
and regression into a childlike state.  Her second marriage 
was about to break up.  She indicated that she was currently 
unemployed.  She denied appetite disturbance, but reported 
increased need for sleep.  She had suicidal thoughts without 
a specific plan.

The veteran was casually dressed and moderately groomed.  She 
was cooperative and pleasant.  Her mood was anxious and 
depressed.  Affect was constricted to mood.  She was 
hyperverbal with a tendency to intellectualize her issues.  
Speech was clear and coherent.  She denied hallucinations, 
delusions, and illusions.  Her thoughts were slightly 
paranoid.  Thought content was clear, coherent, and 
moderately goal-directed.  There was no overt evidence of 
aggressive ideation.  She was alert and oriented.  Insight 
and judgment were poor.  The results of psychological tests 
showed that the veteran was experiencing psychological 
turmoil and was unsure of her capability of dealing with her 
issues alone.  She reported feeling depressed, worried, 
tense, and irritable.  She was pessimistic about the future 
and had guilt feelings.  Her profile suggested limited 
judgment, difficulty making decisions, and introspectiveness 
with a tendency to ruminate.  She had difficulty with 
interpersonal relationships.  No memory impairment was 
evident.  Diagnoses were major depression, rule-out 
dysthymia, and PTSD by history.  The veteran's Global 
Assessment of Functioning (GAF) score was 40, with a highest 
GAF of 60.

The veteran was initially hospitalized at the University 
Behavioral Center for five days in mid May 1994.  Her past 
medical history indicated a normal flow rate for her 
menstrual periods.  She reported a history of irritable bowel 
syndrome.  Examination showed her abdomen was supple and 
soft, and there were normal active bowel sounds.  Her 
psychosocial stressors were her daughter's psychiatric 
hospitalization and her husband moving out.  She reported 
episodes of disassociation.  Dr. Bloomquist indicated that 
the veteran's PTSD symptoms appeared to surface whenever the 
veteran felt overwhelmed.  The veteran continued to 
experience sleep disturbance, poor concentration, and some 
paranoia.  Diagnoses were severe major depression and PTSD by 
history.  The GAF score was 40, with the highest GAF within 
the last year of 60.

The veteran was hospitalized at the University Behavioral 
Center for approximately one week from mid to late May 1994.  
She had been verbalizing active suicidal thoughts.  She 
exhibited evidence of depersonalization and derealization.  
The hospital staff observed the veteran's dissociative 
episodes, which were characterized by crawling on the floor 
and curling up into a fetal position.  The veteran appeared 
to be out of contact with reality.  She did not know her 
name.  Her affect was inappropriate, and she clearly appeared 
to be quite regressed.  Discharge diagnoses were cyclothymia, 
rule-out major depression, and borderline personality.  A 
psychiatric evaluation by Dr. Bloomquist also noted PTSD, by 
history.  The GAF score was 50.

The veteran was hospitalized at the University Behavioral 
Center for a little more than a week between May and June 
1994.  Discharge diagnoses were cyclothymia and borderline 
personality disorder.  The GAF score was 55-60.  She was in 
the process of a divorce from her second husband.  She had 
found work in a physician's office and was scheduled to begin 
a few days after discharge.  She was admitted due to an 
episode of regressed behavior and what appeared to be a 
psychotic episode.  She exhibited labile mood, compulsive 
behavior, and poor judgment.

The veteran submitted a letter dated in October 1994 from her 
therapist at the Orlando Vet Center.  The veteran had been 
receiving individual counseling since November 1993.  She 
suffered from depression and panic attacks.  She 
intermittently expressed suicidal ideations.  She had been 
unable to successfully maintain employment.  She had lost two 
nursing positions.  Her marriage had dissolved, and she had 
an extremely difficult relationship with her eldest daughter.  
When depressed, she self-isolated and estranged herself from 
her family.  She had no friends.  She occasionally became 
hostile and hopeless about her situation.  It was indicated 
that the veteran's PTSD appeared to significantly affect her 
level of functioning in both social and industrial areas.

The veteran submitted records from the military showing that 
she was permanently retired in September 1994 due to PTSD 
with considerable social and industrial impairment.  A 
medical record dated in September 1994 indicated that the 
longest period the veteran had kept a job since her discharge 
had been three months.  She had significant difficulties with 
impulsivity and sudden irritability or anger in response to 
issues that later seemed not important.  She felt that she 
was emotionally fragile, and this had been the primary 
difficulty in getting along with her coworkers.  She 
continued to regularly experience flashbacks, either as 
daytime intrusive recollections or thoughts that prompted 
"emotional outbursts."  These flashbacks had decreased in 
frequency with her ongoing therapy; however, she experienced 
rather vivid and increased dreaming with content related to 
past abuse similar to the flashbacks.  She had occasionally 
had brief suicidal thinking since her May 1994 
hospitalization, but had no plan or intent.  The veteran 
denied any current major medical problems.  

Upon examination, the veteran was alert, oriented, and 
cooperative.  She was neatly dressed and well groomed.  
Thought processes were normal.  Speech was fluent.  She 
reported occasional perceptual disturbances (visual and 
auditory), which often related to past abusive events.  She 
felt periods of dissociation, derealization, and 
depersonalization in response to these memories and 
recollections.  Her affect was normal during the examination, 
and her mood was euthymic.  She reported that her mood could 
vary rapidly with shifts multiple times per day depending on 
occurrences and interactions with others.  She saw her 
ongoing therapy as helpful.  She was not experiencing any 
suicidal ideation or hopelessness about the future.  She 
denied any symptoms of paranoia or psychosis.  Sensorium and 
metal capacity were clear, with good concentration, and 
immediate, recent, and remote memory.  Abstractive capacity 
was normal, and general cognitive functioning appeared 
unimpaired.  Diagnoses were PTSD and borderline traits.  The 
examiner indicated that the veteran was demonstrating the 
same symptoms that had prompted her placement on the 
temporary disability list.  She continued to have problems 
with impulsivity, irritability, rapid mood changes, and 
mildly pre-psychotic symptoms (dissociative symptoms as noted 
which often accompany mood changes).  She also had additional 
symptoms of PTSD such as hypervigilence, rapid heart rate, 
sweating, tremor, and tendency toward social withdrawal.  She 
continued to have definite signs of considerable social and 
industrial impairment.  She did not appear employable on a 
full-time basis, nor was she capable of resuming military 
duty.  

The veteran submitted a counseling record regarding her 
application for vocational rehabilitation.  The veteran's 
psychiatric history, including her complaints, was consistent 
with that discussed above.  Psychological test results showed 
anxiety, depression, fearfulness, tension, nervousness, and 
guilt.  The profile also suggested periodic anxiety attacks.  
Other possibilities included emotional lability, 
irritability, and hostile qualities with occasional temper 
outbursts.  She exhibited lack of energy, dislike of crowds, 
below average sociability, and evidence of suspicion 
bordering on paranoia.  Her reactive experiences during 
service as a staff nurse had resulted in a state of fear, 
apprehension, and anticipatory anxiety when thinking about 
returning to work.  She indicated that she was also slower 
than she used to be in terms of her thought processes, and 
she was forgetful.  She tended to fall apart when placed in a 
stress situation.  Returning to work as a nurse was, 
therefore, not feasible or practical.  The veteran's civilian 
clinical psychologist who treated her on a weekly basis 
agreed with the finding of infeasibility for vocational 
training for the veteran at the present time. 

The veteran submitted what appeared to be a VA treatment 
record, since it was stamped by the same physician that 
completed the gynecological examination in June 1994, as 
discussed above.  It was indicated that the veteran had a 
leiomyomatis [sic] uterus with heavy and long bleeding, as 
well as a retroflexed uterus that was moderately tender.  The 
veteran's fibroids were discussed with her, and it was 
indicated that this was not yet a surgical problem.  Her 
bleeding was also discussed with her, and the examiner 
prescribed medication for this problem. 

The veteran submitted VA outpatient records for psychiatric 
treatment between December 1993 and January 1994.  The 
subjective complaints and objective findings shown on these 
records were consistent with those discussed above.

A May 1995 rating decision assigned a 50 percent disability 
rating for the veteran's PTSD, effective May 12, 1993.  In 
December 1996, she underwent a routine VA psychiatric 
examination.  She was working part-time as a Registered 
Nurse.  She continued to receive treatment from a private 
psychiatrist, Dr. McKee, and a psychologist for 
psychotherapy.  She was taking psychiatric medications.  The 
medications provided some relief, but she was still exploring 
the things that had happened in her childhood with her 
psychologist.  She had a lot of avoidance of any stimuli 
associated with the trauma and numbing of general 
responsiveness.  She avoided thoughts, feelings, or 
conversations related to the trauma except when talking to 
the therapist.  She avoided activities, places, or people 
related to the trauma.  She was unable to recall important 
aspects and had taken a long time to go through these 
memories.  She had diminished interest in participating in 
significant activities, restrictive range of affect, and 
problems with depression, irritability, anger, and paranoia. 

The mental status examination showed that the veteran was 
fairly neatly dressed with a very constricted affect.  She 
was very depressed with some hostility.  No hallucinations 
were elicited.  She had had some suicidal thoughts; she 
vaguely admitted that she had been having some not too long 
ago.  There was no psychomotor retardation.  Thinking was 
coherent and fairly relevant, but she had some paranoid 
thoughts, mainly persecutory, such as nobody cared about her 
or loved her.  In general, she preferred to stay by herself; 
she did not like to be with people.  She seemed to understand 
her illness, and her intellectual functions were intact.  

The examiner concluded that the veteran had a severe case of 
PTSD, which was almost certainly related to the trauma of 
being repeatedly sexually abused as a child.  Her symptoms 
included reexperiencing the trauma through nightmares, 
avoidance of stimuli associated with the trauma, numbing of 
general responsiveness, feelings of estrangement from others, 
restrictive range of affect, and diminished participation in 
significant activities.  She probably also had a mood 
disorder, and a diagnosis of bipolar disorder was rendered.  
Other general medical conditions included irritable bowel 
syndrome.  She had moderate to severe problems with her 
social environment and psychosocial and occupational issues.  
She had severe impairment of social and occupational 
functioning with suicidal ruminations on and off and 
depressed moods.


II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  In this 
case, the veteran perfected her appeal as to the initial 
grants of service connection and original assignment of 
disability ratings for irritable bowel syndrome, fibroids of 
the uterus, and PTSD.  Therefore, her claims continue to be 
well grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to her claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran was provided appropriate VA 
examinations in 1993.  Her representative argued that this 
medical evidence was too old to sufficiently determine the 
current status of her service-connected disabilities.  
Therefore, the RO scheduled the veteran for VA examinations 
in October 1998.  She failed to report for the scheduled 
examinations.  Her representative asked that the Board remand 
this case in order to obtain the veteran's current address, 
presumably from the address to which her compensation 
payments are being mailed.  

The Board concludes that such action is not warranted in this 
case.  Although VA is required to send notice of scheduled 
examinations to the veteran's "latest address of record," 
the burden is on her to keep VA apprised of her whereabouts.  
Hyson v. Brown, 5 Vet. App. 262 (1993).  The letters sent to 
the veteran in 1998 notifying her of the scheduled VA 
examinations were sent to the same street address that had 
been used since 1996.  Although a letter to the veteran at 
that address was returned to the RO in October 1998 as 
"attempted, not known," prior mail was delivered to the 
veteran at that address, including notification of the 1996 
VA psychiatric examination.  There is no indication that the 
letters sent to the veteran notifying her of the VA 
examinations scheduled in 1998 were returned as 
undeliverable.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, such as the veteran's, the claim shall be 
rated based on the evidence of record.  38 C.F.R. § 3.655(b) 
(1998).  Although the veteran's representative is correct 
that there is a lack of medical evidence regarding the 
current severity of her bowel and gynecological disorders, VA 
fulfilled its duty to assist the veteran by attempting to 
obtain such information.  

The veteran has not indicated that she receives any treatment 
for her bowel or gynecological disorders.  She did indicate 
during the 1996 VA examination that she continues to receive 
private psychiatric treatment.  Those records have not been 
obtained, but there is sufficient evidence of record to 
properly evaluate her service-connected PTSD.  Therefore, the 
Board concludes that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

After the veteran disagreed with the original disability 
ratings assigned for her bowel and gynecological disorders 
and her PTSD, the RO issued a Statement of the Case (SOC) and 
Supplemental Statements of the Case (SSOCs) that essentially 
addressed the issues as entitlement to increased evaluations.  
The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) (Court) recently held that there is a distinction 
between a claim based on disagreement with the original 
rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate SOC.  Id. at 126 and 132.  With an initial 
rating, the RO can assign separate disability ratings for 
separate periods of time based on the facts found.  Id. at 
126.  With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, 12 Vet. App. at 132.

The SOC, as well as the SSOCs, provided to the veteran 
incorrectly identified the issues on appeal.  However, the 
Board concludes that the veteran was not prejudiced by this 
error in the circumstances of this case.  The January 1994 
SOC indicated that all the evidence of record at the time of 
the October 1993 rating decision (i.e., service medical 
records and 1993 VA examination reports) was considered in 
assigning the original disability rating for these 
conditions.  The RO did not limit its consideration to only 
the recent medical evidence of record, and did not therefore 
violate the principle of Fenderson.  Moreover, the May 1995 
rating decision and SSOC considered the veteran's claims 
based on recently developed evidence and, in part, assigned a 
higher rating for her PTSD.  In doing so, the RO was, in 
effect, considering whether the facts showed that the veteran 
was entitled to higher disability ratings for these service-
connected conditions for any period of time since her 
original claim.  

Despite the incorrect phrasing of the issues on appeal in the 
SOC and SSOCs, the RO did comply with the substantive tenets 
of Fenderson in its adjudication of the veteran's claims.  
The veteran has been provided appropriate notice of the 
pertinent laws and regulations and has had her claims of 
disagreement with the original ratings properly considered 
based on all the evidence of record.  In the particular 
circumstances of this case, it would be pointless to remand 
the veteran's claims in order to instruct the RO to issue a 
SSOC that correctly identified the issues on appeal.  Any 
error to the veteran by the RO's phrasing of the issues on 
appeal in the SOC and SSOCs was not prejudicial to her.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1 
and 4.2 (1998).  For a claim where the veteran has disagreed 
with the original rating assigned for his service-connected 
disability, it is necessary to determine whether she has at 
any time since her original claim met the requirements for a 
higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1998), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).

A. Irritable bowel syndrome

The veteran's service-connected irritable bowel syndrome is 
currently evaluated as zero percent (noncompensable) under 38 
C.F.R. § 4.114, Diagnostic Code 7399-7323.  Irritable bowel 
syndrome does not have a specific diagnostic code under the 
Schedule, but this condition is manifested by bowel 
disturbances such as diarrhea and abdominal complaints such 
as gas and pain.  When a veteran is diagnosed with an 
unlisted condition, it must be rated under an analogous 
diagnostic code.  38 C.F.R. §§ 4.20 and 4.27 (1998).  The 
diagnostic code is "built-up" by assigning the first two 
digits from that part of the schedule most closely 
identifying the part of the body involved and then assigning 
"99" for the last two digits for all unlisted conditions.  
Then, the disease is rated by analogy under a diagnostic code 
for a closely related disease that affects the same 
anatomical functions and has closely analogous 
symptomatology.  Therefore, her service-connected bowel 
disorder is rated according to the analogous condition of 
ulcerative colitis under Diagnostic Code 7323.

Under Diagnostic Code 7323, the minimum disability rating of 
10 percent requires moderate ulcerative colitis with 
infrequent exacerbations.  A 30 percent evaluation is 
warranted where there is evidence of moderately severe 
ulcerative colitis with frequent exacerbations.  A 60 percent 
evaluation requires severe ulcerative colitis with numerous 
attacks a year and malnutrition, only fair health during 
remissions.  A 100 percent evaluation requires pronounced 
ulcerative colitis resulting in marked malnutrition, anemia, 
and general debility, or with serious complication as liver 
abscess.

A definitive diagnosis of ulcerative colitis was not rendered 
either during service or since.  In fact, inservice test 
results were not consistent with such a diagnosis.  The 
veteran's complaints, as discussed above, do not warrant a 
finding that she has moderately severe colitis with frequent 
exacerbations.  There is no indication that her diarrhea has 
been very frequent or severe; in fact, her statements 
indicate that these episodes occur infrequently.  Her 
nutrition and weight have not been affected.  There is no 
indication that she has experienced such symptoms as bloody 
stools since her original complaints during service in 1990.  
Therefore, the Board concludes that the preponderance of the 
evidence is against assignment of a compensable disability 
rating for the veteran's service-connected irritable bowel 
syndrome under Diagnostic Code 7323.  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1998).

The other diagnostic code potentially applicable to the 
veteran's irritable bowel syndrome is Diagnostic Code 7319 
for irritable colon syndrome (spastic colitis, mucous 
colitis, etc.).  Under Diagnostic Code 7319, a zero percent 
disability rating is warranted where the disorder is mild 
with disturbances of bowel function and occasional episodes 
of abdominal distress.  A 10 percent disability rating is 
warranted where the disorder is moderate with frequent 
episodes of bowel disturbance with abdominal distress.  A 30 
percent disability rating is warranted where the disorder is 
severe with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.

Since the veteran's discharge from service in 1993, she has 
not received treatment for any bowel disorder.  Therefore, 
her lower gastrointestinal disorder has not been so disabling 
to her over the last six years that she complained of it or 
sought treatment for it.  She has not been placed on 
medication for this condition.  Her only symptoms are 
episodes of abdominal pain, gas, and diarrhea that occur 
every 2-3 months and last for several hours.  Her symptoms 
clearly fit the criteria for a mild colon disorder where she 
has disturbances of bowel function with occasional episodes 
of abdominal distress.  Such symptoms warrant a 
noncompensable disability rating under Diagnostic Code 7319.  
The veteran's statements do not indicate that these symptoms 
are "frequent" consistent with a moderate level of 
disability.  Accordingly, the Board concludes that the 
preponderance of the evidence is against assignment of a 
compensable disability rating for the veteran's service-
connected irritable bowel syndrome under Diagnostic Code 
7319. 

Keeping in mind the requirement of 38 C.F.R. § 4.3 to resolve 
any reasonable doubt regarding the level of the veteran's 
disability in her favor, the Board finds that the criteria 
for a compensable disability rating have not been met.  The 
objective medical evidence does not create a reasonable doubt 
that her symptoms warrant a compensable disability rating.  
The Board has considered all other diagnostic codes 
applicable to her disorder, as discussed above.  Based on the 
slight nature of her subjective complaints, the Board 
concludes that the preponderance of the evidence is against 
assignment of a compensable disability rating.

B. Fibroids of the uterus

The veteran is currently evaluated under 38 C.F.R. § 4.116, 
Diagnostic Code 7699-7622 at zero percent.  Her service-
connected disorder of fibroids of the uterus does not have a 
specific diagnostic code under the Schedule and is therefore 
rated under an analogous diagnostic code, as discussed above.  
38 C.F.R. §§ 4.20 and 4.27 (1998).  Her service-connected 
uterine disorder is rated according to the analogous 
condition of displacement of the uterus under Diagnostic Code 
7622.

Under Diagnostic Code 7622, a 10 percent disability rating is 
warranted where there are adhesions and irregular 
menstruation, and a 30 percent disability rating is assigned 
where there is marked displacement and frequent or continuous 
menstrual disturbances.

The medical evidence shows that the veteran continues to have 
fibroids in the uterus.  She has not undergone surgery for 
this condition.  She maintains that this disorder results in 
heavy menstrual bleeding, and her cycles are longer than 
usual.  Her VA treatment records from 1994 support her 
contentions.  However, the medical evidence does not show 
that her uterus is displaced or that she has adhesions of the 
uterus, as opposed to fibroids.  Accordingly, the 
preponderance of the evidence is against assignment of a 
compensable disability rating under Diagnostic Code 7622.  
See 38 C.F.R. § 4.31 (1998).

Another diagnostic code potentially applicable to this 
condition is Diagnostic Code 7613 for disease, injury, or 
adhesions of the uterus.  Under Diagnostic Codes 7610 through 
7615, the general rating formula for diseases, injuries, or 
adhesions of female reproductive organs (vulva, vagina, 
cervix, uterus, Fallopian tube, or ovary) indicates that a 
noncompensable disability rating is warranted where the 
symptoms of the disability do not require continuous 
treatment.  A 10 percent disability rating is warranted where 
the symptoms of the disability require continuous treatment, 
and a 30 percent disability rating is warranted where the 
symptoms of the disability are not controlled by continuous 
treatment.

There is no evidence that the veteran has any symptoms that 
require continuous treatment.  She testified that medication 
is available to control the heavy menstrual bleeding, but she 
does not desire to take any medication.  The veteran's 
statements show that her symptoms warrant a noncompensable 
disability rating under Diagnostic Code 7613, in that her 
symptoms do not require continuous treatment.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against assignment of a compensable disability rating for the 
veteran's service-connected fibroids of the uterus under 
Diagnostic Code 7613.

Keeping in mind the requirement of 38 C.F.R. § 4.3 to resolve 
any reasonable doubt regarding the level of the veteran's 
disability in her favor, the Board finds that the criteria 
for a compensable disability rating have not been met.  The 
objective medical evidence does not create a reasonable doubt 
that her symptoms warrant a compensable disability rating.  
The Board has considered all other diagnostic codes 
applicable to her disorder, as discussed above.  Based on the 
slight nature of her subjective complaints, the Board 
concludes that the preponderance of the evidence is against 
assignment of a compensable disability rating.

C. PTSD

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1996), including the rating 
criteria for evaluating mental disorders.  See 61 Fed. Reg. 
52695-52702 (October 8, 1996).  This amendment was effective 
November 7, 1996.  In addition to modified rating criteria, 
the amendment provided that the diagnoses and classification 
of mental disorders be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (1998).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate the veteran's 
claim for an increased rating from November 7, 1996, under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to her claim, if 
indeed one is more favorable than the other.

Although the new regulations were not in effect when the 
October 1993 rating decision was made, the RO considered the 
new regulations in a subsequent decision.  A January 1997 
rating decision confirmed the 50 percent disability rating 
for PTSD under the new rating criteria, and the decision 
discussed the criteria for 50 and 70 percent disability 
ratings under the new regulations.  The veteran was provided 
a copy of this rating decision in January 1997.  Therefore, 
the veteran and her representative were given notice of the 
new regulations.  This issue was removed from appeal after 
the 1995 grant of a 50 percent disability rating, as 
discussed above; therefore, the veteran and her 
representative have not had an opportunity to submit evidence 
and argument related to the new regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  However, this Board decision 
is favorable to the veteran and is based solely on the old 
rating criteria.  Any prejudice to her due to inadequate 
notice of the new regulations or inability to present 
argument under the new regulations is therefore immaterial.

Under the rating criteria for psychiatric disorders in effect 
prior to November 7, 1996, Diagnostic Code 9411 provided a 50 
percent disability where the "[a]bility to establish or 
maintain effective or favorable relationships with people is 
considerably impaired . . . [due to] psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment."  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  A 70 percent 
disability rating was warranted when the disorder severely 
impaired the ability to establish and maintain effective or 
favorable relationships with people, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  Id.  A 100 percent disability rating could be 
assigned (1) where the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community; or (2) where there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or (3) where the veteran was demonstrably 
unable to obtain or retain employment.  Id.  Each of the 
three criteria for a 100 percent disability rating was an 
independent basis for grant a 100 percent rating.  Johnson v. 
Brown, 7 Vet. App. 95 (1994).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  The amended 
formula assigned disability evaluations according to the 
manifestation of particular symptoms.  The amended formula 
replaced the general rating schedules for psychotic 
disorders, organic mental disorders, and psychoneurotic 
disorders where disability evaluations were assigned based on 
classification of the claimant's social and industrial 
impairment, due to the mental disorder, as total, severe, 
considerable, definite, or mild.  The amended formula 
provides more objective criteria for assigning a disability 
evaluation. Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

Under the rating criteria for psychiatric disorders in effect 
since November 7, 1996, a 50 percent disability rating is 
provided for:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (1998).

The medical evidence shows assignment of GAF scores ranging 
from 40 to 60 since the veteran's discharge from service.  A 
GAF score of 31-40 contemplates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  See 
DSM-IV at 44-47.  A GAF score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  
A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

Under the old criteria, the Board finds that the evidence is 
at least in equipoise as to whether the criteria for a 100 
percent disability rating for the veteran's PTSD under 
Diagnostic Code 9411 have been met.  Therefore, any 
reasonable doubt regarding the level of her disability since 
the initial grant of service connection has been resolved in 
her favor in accordance with 38 C.F.R. § 4.3.

The medical evidence shows that the veteran experiences 
social isolation.  She has difficulty dealing with people 
during her sporadic periods of employment.  She cannot stand 
to be in a crowd of people, so she only goes grocery shopping 
every three months.  She has no friends and has no contact 
with her family.  She avoids contact with all people and 
activities that remind her of her childhood trauma.  She 
participates in no extracurricular activities.  Her primary 
activities outside the home are visits to her psychologist 
and psychiatrist.  Her other complaints include anxiety, 
depression, intrusive thoughts regarding her childhood 
trauma, problems sleeping, crying spells, nightmares, 
intermittent suicidal ideations, panic attacks, occasional 
outbursts of anger, decreased energy, intermittent paranoia, 
and decreased concentration. 

In addition to the above symptomatology consistent with a 
severe mental disorder, the evidence also shows that the 
veteran has experienced totally incapacitating psychoneurotic 
symptoms since her discharge from service.  She has been 
hospitalized, and the staff witnessed the veteran's 
dissociative episodes, where she curled into a fetal position 
and could not remember her name.  During those episodes, the 
veteran lost contact with reality and exhibited behavior that 
was classified as "quite regressed."  This finding 
certainly satisfies the requirement for "profound retreat 
from mature behavior." 

In addition to the above symptomatology consistent with a 
severe mental disorder, such as virtual isolation, there is 
also evidence showing that the veteran is demonstrably unable 
to retain employment.  She has held numerous jobs over the 
last six years.  The longest employment was three months.  
Her private psychologist and the vocational rehabilitation 
examiner concluded that the veteran should not work in the 
field in which she is trained (nursing) due to inability to 
handle stressful situations.  It was also decided that it was 
medically infeasible to retrain her at this time.  Various 
examiners have described the veteran's occupational 
impairment as "significant" or "severe."  When she was 
permanently retired from service in 1994, it was indicated 
that the veteran had been unable to maintain employment on a 
full-time basis for more than a week or so.  The examiner 
stated that the veteran did not appear employable on a full-
time basis.  The veteran's treating psychologist at the 
Orlando Vet Center indicated that the veteran was "unable to 
successfully maintain employment."  The medical opinions of 
record clearly show that the veteran's PTSD symptoms have 
been of such severity since her discharge from service in 
1993 that even if she were to obtain employment, as she has 
been able to do based on her high level of education, she 
would be unable to retain it due to these symptoms.

The only medical opinion that could be said to counter these 
opinions was Dr. Bloomquist who indicated in 1993 that the 
veteran was not incapable of working.  However, such a 
conclusion is inapposite to the rating criteria of inability 
to retain employment.  The veteran is capable of working, but 
has demonstrated inability to continue doing so consistently.

The Board notes that the veteran has been diagnosed with 
other psychiatric disorders, such as possible bipolar 
disorder, major depression, and cyclothymia.  However, this 
fact does not change the conclusion that the veteran is 
unemployable due to her PTSD symptoms.  The opinions from the 
Orlando Vet Center, the vocational rehabilitation examiner, 
and the military examiner in 1994 as to the veteran's 
unemployability were based solely on the severity of her PTSD 
symptoms, with no other diagnoses at that time.  

It is certainly possible that the veteran's other psychiatric 
disorders may influence her social and occupational 
functioning.  Bipolar disorder, cyclothymic disorder, and 
major depression are mood disorders, which include such 
symptoms as depressed mood, diminished interest, insomnia, 
psychomotor agitation, feelings of worthlessness or excessive 
guilt, diminished ability to think or concentrate, recurrent 
suicidal ideation without a plan, and mood swings alternating 
between depression and manic symptoms.  See DSM-IV at 161-
182.  Some of these symptoms are also indicative of PTSD 
(i.e., diminished interest, insomnia, difficulty 
concentrating).  See DSM-IV at 209-210.  In light of the 
documented severity of the symptoms identified by several 
medical professionals as PTSD symptoms, the effect of the 
veteran's other psychiatric disorders on her level of 
functioning is more than likely negligible.  Resolving any 
reasonable doubt in the veteran's favor, since some of her 
psychiatric symptomatology may be attributable to either the 
veteran's PTSD or other nonservice-connected psychiatric 
disorders, the Board finds that she has met the requirements 
for a 100 percent schedular rating.  Accordingly, the Board 
concludes that an increased disability rating to 100 percent 
is warranted for the veteran's service-connected PTSD under 
the old criteria. 

However, the veteran did not show symptomatology associated 
with a 100 percent disability rating under the "new" 
criteria.  As discussed above, when hospitalized in 1994, she 
did experienced dissociative episodes that included inability 
to remember her own name and disorientation.  The veteran 
also testified that she had inability to perform activities 
of daily living.  However, although impaired, there was not 
gross impairment of thought processes or communication.  Any 
perceptual disorders were not constant.  She was not in 
danger of hurting herself, and she had no homicidal thoughts.  
She did not exhibit significant memory loss.  She had no 
hallucinations or delusions.  She never exhibited inability 
to maintain personal hygiene.  Therefore, the overall 
disability picture does not more nearly approximate the 100 
percent criteria such as to warrant a 100 percent rating 
under the new criteria.  38 C.F.R. § 4.7 (1998).  

In accordance with the reasons and bases as detailed above, 
the Board finds that the old criteria for rating mental 
disorders is more beneficial to the veteran.  The evidence 
supports assignment of a 100 percent disability rating for 
her service-connected PTSD under the old criteria.


ORDER

1.  Entitlement to compensable disability ratings for 
irritable bowel syndrome and fibroids of the uterus is 
denied.

2.  Entitlement to a disability rating of 100 percent for 
PTSD is granted, subject to the governing regulations 
pertaining to the payment of monetary benefits.


REMAND

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

The October 1993 rating decision denied service connection 
for hiatal hernia and urinary tract infections.  The veteran 
was notified on this decision on December 21, 1993.  The 
veteran's notice of disagreement submitted in January 1994 
listed the issues with which she disagreed, and these issues 
were not listed.  However, in a second VA Form 9 received in 
October 1994, the veteran indicated that she was requesting 
service connection for hiatal hernia and chronic urinary 
tract infections.  This document, filed at the RO, would be 
timely as a notice of disagreement with the October 1993 
rating decision that originally denied entitlement to service 
connection for hiatal hernia and urinary tract infections.

Moreover, the veteran has submitted a letter dated in January 
1994 showing that she was denied entitlement to vocational 
rehabilitation benefits under the provisions of 38 U.S.C. 
Chapter 31.  In a Statement in Support of Claim received in 
January 1994, the veteran stated that she was submitting a 
formal notice of disagreement with the denial of vocational 
rehabilitation.  This document, filed at the RO, would also 
be timely as a notice of disagreement with this issue.

It is proper to remand these claims because the veteran has 
not been provided a statement of the case (SOC) on these 
issues.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992).  However, these 
issues will be returned to the Board after issuance of the 
SOC only if appeals are perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997); Archbold, 9 Vet. App. at 130.  

Accordingly, these claims are REMANDED for the following:

Provide the veteran and her 
representative a statement of the case as 
to the issues of entitlement to service 
connection for hiatal hernia and chronic 
urinary tract infections and entitlement 
to vocational rehabilitation benefits 
under the provisions of 38 U.S.C. Chapter 
31.  Notify the veteran that, if these 
issues are not resolved to her 
satisfaction, she must file a timely and 
adequate substantive appeal, and notify 
her of the time limit within which she 
must do so, in order to perfect an appeal 
of these issues to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (1998).  Allow an appropriate 
period for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if, and only if, timely and adequate 
substantive appeals are filed.  The veteran need take no 
action until she is so informed; however, she is free to 
submit additional evidence or argument to the RO while this 
case is in remand status.  Booth v. Brown, 8 Vet. App. 109 
(1995).  

The purpose of this REMAND is to accord due process.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (Historical and 
Statutory Notes) (West Supp. 1998).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

